DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/12/2022 has been entered into the prosecution for the application. Currently claims 2-13 and 22-28 are pending examination.

Terminal Disclaimer
The terminal disclaimer filed on 1/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,893,944 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Dave Buck on 1/19/2022.

The application has been amended as follows: 

In claim 11, replace “first” with --second--.
In claim 12, replace “first” with --second--.
In claim 23, lines 9-10 amend the lines as follows:
“oxidizing the porous oxide layer to form a plurality of micro-pores in the porous oxide layer by micro-arc oxidation; and”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the deposition of the therapeutic agent in the micro-pores of the metallic substrate, created by micro-arc oxidation as well as the sequential voltage application to the plurality of metallic substrates overcomes the closest prior art of record.
The closest art is GB 2142654, US 2008/0086195, US 9,096,943, US 2013/0319869, US 2014/0318974 and US 2013/0221816.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN W. COHEN
Primary Examiner
Art Unit 1759

/BRIAN W COHEN/Primary Examiner, Art Unit 1759